PER CURIAM.
This is a timely appeal from a final judgment in favor of appellee, Kozich, in a suit to foreclose a lien for professional design and engineering services performed relative to property owned by appellant, Ciga-Freshna. The judgment also sua sponte dismissed without prejudice the appellant’s cross-claim against appellee, The Estate of Gail Salvini.
We have carefully considered the record and argument of counsel and conclude that there is substantial competent evidence in the record to support a finding that appellant ratified the acts of Gail Salvini, the corporate secretary, in contracting with ap-pellee.
Appellant’s cross-claim had been severed from the main claim for trial. Nevertheless, the judgment dismissed the cross-claim without prejudice, stating: “Based upon the record and pleadings it is now clear to the court that all crossclaims and third party claims are not appropriate matters to be litigated as part of this case.... ” We believe the cross-claim involved herein should be reinstated and the parties given an opportunity to be heard on the viability of the cause of action stated therein before dismissal of said claim.
Accordingly, we affirm the judgment for appellee against appellant on the main suit and reverse the dismissal of appellant’s cross-claim against The Estate of Gail Sal-vini and remand for further appropriate proceedings on the cross-claim.
DOWNEY and WALDEN, JJ., and McNULTY, JOSEPH P., Associate Judge, concur.